DECISION AND JUDGMENT ENTRY
This matter is before the court on the petition of relator, Dale A. Martin, Jr., who requests that we grant him a writ of mandamus ordering respondents, Reginald Wilkinson, Director, Ohio Department of Rehabilitation and Correction and the Adult Parole Authority, to credit him with an additional two hundred and twenty-three days of jail-time credit.
Civ.R. 3(B) states that a cause of action can properly be brought in any of the following counties:
(1) The county in which the defendant resides;
  (2) The county in which the defendant has his or her principal place of business;
  (3) A county in which the defendant conducted activity that gave rise to the claim for relief;
  (4) A county in which a public officer maintains his or her principal office if suit is brought against the officer in the officer's official capacity;
* * *
  "(6) The county in which all or part of the claim for relief arose, * * *."
In this case, the proper venue for relator's action is Franklin County.  State ex. rel. Crim v. Adult Parole Authority (May 27, 1998), Lucas App. No. L-98-1074, unreported.  Therefore, based on the authority of Crim, we transfer this case to the Tenth District Court of Appeals. All supplemental paperwork is also transferred to the Tenth District Court of Appeals.
Melvin L. Resnick, J., James R. Sherck, J., CONCUR.
   ____________________________  Richard W. Knepper, J.